Citation Nr: 1216480	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with missed anxiety, and depressed mood.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel





INTRODUCTION

The Veteran had active service from March 2002 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Following the issuance of that decision, the Veteran relocated to Tennessee and her claims file was permanently transferred to the Nashville RO.

At the outset, the Board acknowledges that the Hartford RO initially characterized the Veteran's claim as service connection for PTSD and depression.  However, the record shows that she also has been treated for other mental health problems, which have been found to support a diagnosis of adjustment disorder with missed anxiety and depressed mood.  The Veteran has not filed a formal claim of service connection for that condition.  Nevertheless, claims for service connection for one psychiatric disorder effectively encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim is most accurately construed as reflected on the title page.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In a December 2009 VA Form 9 perfecting her appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO.  She also asked to testify before a Decision Review Officer (DRO) in advance of her Travel Board hearing.  The record thereafter shows that the Veteran was scheduled for a DRO hearing in May 2010, but declined to report.  She provided no reason for her failure to attend.  Nor did she request that the DRO hearing be scheduled.  Moreover, none of the notice letters regarding that hearing has been returned as undeliverable.  

Significantly, while the Veteran's request for a DRO hearing has been honored, it does not appear that she has yet been scheduled for a Travel Board hearing in connection with her claim.  Her failure to report for the DRO proceeding does not automatically invalidate her request for a Travel Board hearing.  Moreover, notwithstanding the Veteran's recent relocation to Tennessee, she has not submitted any written correspondence or other communication expressing a desire to withdraw that particular hearing request.  38 C.F.R. § 20.704(d) (2011).  

In light of the above, the Veteran must be scheduled for a Travel Board hearing in support of her claim.  This, in turn, means that the case must be remanded to the agency of original jurisdiction, which has the sole authority to schedule such hearings.  See 38 C.F.R. §§ 20.700, 20.704(a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Nashville RO.  Provide the Veteran with sufficient advance notice of the date and time of the hearing.  Specifically, notice should be sent to the Veteran at her current address, in compliance with the provisions of 38 C.F.R. § 19.76 and 38 C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

